—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered June 8, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence. By decision and order of this Court dated October 10, 1995 (see, People v Ayarde, 220 AD2d 519), the matter was remitted to the Supreme Court, Kings County, to hear and report on that branch of the defendant’s omnibus motion which was to suppress physical evidence, and the appeal was held in abeyance in the interim. The Supreme Court, Kings County, has filed its report.
Ordered that the judgment is aifirmed.
The Supreme Court properly credited the testimony of the trained police officer who stated that as he drove up behind the defendant in a location known to have been the site of narcotics sales, he saw the defendant give another man, in exchange for money, an envelope containing a white powdery substance (see, People v Ellis, 198 AD2d 90, 91). In light of this testimony, the Supreme Court properly determined that there was probable cause to arrest the defendant (see, People v McRay, 51 NY2d 594, 604-605; see also, People v Jeffrey, 207 AD2d 413; People v Steinmetz, 195 AD2d 487). Accordingly, the drugs seized from the defendant were admissible and that branch of his motion which was to suppress physical evidence was properly denied. Balletta, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.